PER CURIAM
We affirm the trial court’s judgment entered on the appellees’ counterclaim. As to the issue appealing the finding in the final judgment that appellees were entitled to attorney’s fees, but reserving jurisdiction to determine the amount of the fees, we dismiss the appeal without prejudice. Appellant may file a new notice of appeál upon the trial court’s setting the amount of such fees. See Ritchie v. Ritchie, 687 So.2d 1358 (Fla. 4th DCA 1997).
POLEN, TAYLOR, JJ., and DAMOORGIAN, DORIAN K, Associate Judge, concur.